USCA11 Case: 21-12807      Date Filed: 09/21/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12807
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOHN FITZGERALD MCCARY,
a.k.a. John Fitzgerald McCreary,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
            D.C. Docket No. 3:21-cr-00009-MCR-1
USCA11 Case: 21-12807       Date Filed: 09/21/2022    Page: 2 of 8




2                     Opinion of the Court                21-12807

                    ____________________

Before ROSENBAUM, GRANT, and LUCK, Circuit Judges.
PER CURIAM:
      John McCary pleaded guilty to possession of a firearm and
ammunition by a felon. He was sentenced to the fifteen-year min-
imum term of imprisonment under the Armed Career Criminal
Act. He appeals his sentence, arguing that his prior convictions
weren’t for violent felonies under the Act and that the enhanced
mandatory minimum sentence under the Act violated his double
jeopardy rights. We affirm.
    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Detectives with the Pensacola, Florida police department
saw McCary in public and recognized him as having an active arrest
warrant, so they approached him. He walked away from the de-
tectives, pulled out a GSG / American Tactical .22 caliber pistol,
and dropped it onto the ground. The pistol was loaded with eleven
rounds of Winchester .22 caliber ammunition.
       A grand jury charged McCary with possession of a firearm
and ammunition by a felon, in violation of 18 U.S.C. sections
922(g)(1) and 924(e). McCary pleaded guilty, and in exchange, the
government agreed not to “file any further criminal charges against
[him] arising out of the same transactions or occurrences to which”
he pleaded. The plea agreement provided that, if the district court
found that McCary had “three or more prior convictions for a
USCA11 Case: 21-12807        Date Filed: 09/21/2022    Page: 3 of 8




21-12807               Opinion of the Court                       3

serious drug offense and / or a violent felony, [he] face[d] a mini-
mum term of fifteen . . . years’ imprisonment.”
       The draft presentence investigation report recommended
the Act’s fifteen-year minimum term of imprisonment because
McCary had been previously “convicted of four violent felonies
and one serious drug offense,” in violation of Florida law. The vi-
olent felonies included a robbery in 1986 and convictions in 1998
and 2002 for battery on a law enforcement officer and resisting an
officer with violence. McCary objected that these offenses didn’t
categorically qualify as violent felonies under the Act.
        The robbery offense, McCary explained, wasn’t categori-
cally a violent felony because “pre-1999 Florida robbery [could not]
meet the . . . requirement for violent force in all cases.” McCary
acknowledged Stokeling v. United States, 139 S. Ct. 544 (2019), as
contrary binding precedent but asserted that it had been wrongly
decided. McCary similarly argued that the resisting offense could
be committed without violent force and that our contrary binding
precedent, United States v. Romo-Villalobos, 674 F.3d 1246 (11th
Cir. 2012), had been wrongly decided.
       McCary’s arguments about the battery offense were more
involved. He contended that because battery in Florida was divisi-
ble into three varieties—touching, striking, and causing bodily
harm—the modified categorical approach applied. And because
USCA11 Case: 21-12807               Date Filed: 09/21/2022         Page: 4 of 8




4                            Opinion of the Court                      21-12807

the Shepard documents 1 didn’t show which variety of battery he’d
been convicted of, the district court had to “assume that the con-
victions were based on a mere touch” and didn’t qualify as violent
felonies.
       The final presentence investigation report still recom-
mended the fifteen-year minimum, but based only on the three vi-
olent felonies: the 1986 robbery and the 1998 and 2002 convictions
for battery on a law enforcement officer and resisting an officer
with violence.
       At the sentencing hearing, McCary relied on his written ob-
jections to counting the robbery, battery, and resisting offenses as
violent felonies under the Act. The district court overruled the ob-
jections and sentenced him to the fifteen-year minimum.
                          STANDARD OF REVIEW

        We review de novo whether an offense categorically quali-
fies as a violent felony under the Act. United States v. Howard, 742
F.3d 1334, 1341 (11th Cir. 2014). When a defendant “fail[s] to raise
a double jeopardy claim before the district court,” we review the
claim for plain error. United States v. Lewis, 492 F.3d 1219, 1223
(11th Cir. 2007). To prevail on plain error review, a defendant must
show that “(1) an error has occurred, (2) the error was plain, . . . (3)
the error affected substantial rights,” and (4) “the error seriously

1
    See Shepard v. United States, 544 U.S. 13, 16, 26 (2005) (specifying the docu-
ments to consult under the modified categorical approach).
USCA11 Case: 21-12807          Date Filed: 09/21/2022      Page: 5 of 8




21-12807                Opinion of the Court                           5

affect[ed] the fairness, integrity, or public reputation of judicial pro-
ceedings.” Id. at 1222 (quotation omitted).
                            DISCUSSION

       McCary argues that the robbery, resisting, and battery of-
fenses that he was convicted of weren’t categorically violent felo-
nies under the Act. He also argues, for the first time on appeal, that
his Armed Career Criminal Act enhancement violated his double
jeopardy rights because he already served sentences for his prior
convictions and, because of the enhancement, effectively had to
“serve the time he received on [them] all over again.” Given
McCary’s robbery and resisting convictions, we needn’t reach his
battery arguments. And binding precedent forecloses his other ar-
guments.
       The Act sets a fifteen-year minimum term of imprisonment
for a person who violates 18 U.S.C. section 922(g) and “has three
previous convictions . . . for a violent felony or a serious drug of-
fense, or both, committed on occasions different from one an-
other.” 18 U.S.C. § 924(e)(1). The Act defines a “violent felony” as
“any crime punishable by imprisonment for a term exceeding one
year” that “has as an element the use, attempted use, or threatened
use of physical force against the person of another” (the elements
clause); “is burglary, arson, or extortion, [or] involves use of explo-
sives” (the enumerated clause); or “otherwise involves conduct
that presents a serious potential risk of physical injury to another”
(the residual clause). Id. § 924(e)(2)(B); see Pitts v. United States,
USCA11 Case: 21-12807         Date Filed: 09/21/2022    Page: 6 of 8




6                      Opinion of the Court                 21-12807

4 F.4th 1109, 1114 (11th Cir. 2021). Although the residual clause is
unconstitutionally vague, an offense may be a violent felony under
the elements or enumerated clause. See Pitts, 4 F.4th at 1114.
       In Stokeling, the Supreme Court held that “[r]obbery under
Florida law . . . qualifies as a ‘violent felony’ under [the] elements
clause,” and affirmed a sentencing enhancement based on a pre-
1999 conviction for Florida robbery. 139 S. Ct. at 549, 555. In
McCary’s view, Stokeling was wrongly decided because a violent
felony under the Act must entail force that can cause physical pain
or injury and Florida robbery requires only force sufficient to over-
come a victim’s resistance. If the resistance is minimal, says
McCary, the force need be only minimal. McCary claims that be-
fore 1999, Florida robbery included snatch-and-grab cases of mini-
mal force. But we “must follow Supreme Court precedent that has
direct application in a case.” Motorcity, Ltd. ex rel. Motorcity, Inc.
v. Se. Bank N.A., 120 F.3d 1140, 1143 (11th Cir. 1997) (quotation
omitted). Because Stokeling has direct application in this case, we
must follow it. See id.
        In Romo-Villalobos, we explained that the Florida offense of
resisting an officer with violence qualified as a violent felony under
the elements clause. 674 F.3d at 1251; accord United States v. Hill,
799 F.3d 1318, 1322 (11th Cir. 2015); United States v. Joyner, 882
F.3d 1369, 1378 (11th Cir. 2018). McCary argues that Romo-Villa-
lobos was wrongly decided because a defendant may commit the
offense without violent force by a “mere resistance to being hand-
cuffed by holding onto a doorknob and ‘wiggling and struggling’ in
USCA11 Case: 21-12807        Date Filed: 09/21/2022     Page: 7 of 8




21-12807               Opinion of the Court                        7

an effort to” get free. Even if we agreed with McCary that these
prior panel decisions were wrongly decided, we must follow them
as binding precedent, regardless. See United States v. Steele, 147
F.3d 1316, 1317–18 (11th Cir. 1998) (en banc) (“Under our prior
precedent rule, a panel cannot overrule a prior one’s holding even
though convinced it is wrong.”).
        Because the one robbery conviction (from 1986) and two re-
sisting convictions (from 1998 and 2002) added up to three violent
felonies under the Act, the district court properly concluded that
the minimum term of imprisonment applied. See 18 U.S.C. §
924(e)(1). The robbery and resisting convictions meant that the
enhancement applied regardless of McCary’s battery convictions.
Accordingly, we don’t address McCary’s battery arguments.
       Besides arguing that his offenses of conviction didn’t qualify
as violent felonies, McCary asserts that the application of the Act
violated his double jeopardy rights by subjecting him to “multiple
punishments for the same offense.” McCary argues that he wasn’t
told that his sentences for the prior convictions weren’t final judg-
ments or that he could “receive further punishments . . . based on
the same crimes.”
       In other words, McCary’s double jeopardy argument is that
his prior unrelated convictions could not be used to enhance his
sentence. But multiple binding decisions have held to the contrary.
E.g., Monge v. California, 524 U.S. 721, 728 (1998) (“An enhanced
sentence imposed on a persistent offender . . . is not to be viewed
as either a new jeopardy or additional penalty for the earlier crimes
USCA11 Case: 21-12807        Date Filed: 09/21/2022    Page: 8 of 8




8                      Opinion of the Court               21-12807

but as a stiffened penalty for the latest crime, which is considered
to be an aggravated offense because a repetitive one.” (quotations
omitted)); United States v. Carey, 943 F.2d 44, 46 n.4 (11th Cir.
1991) (“Enhancement of a sentence based on criminal conduct
other than that underlying the instant conviction has the practical
effect of penalizing the defendant for that conduct. However, it is
not considered ‘punishment’ for that conduct in the double jeop-
ardy context because the court is sentencing the defendant only for
the instant offense, which is considered more serious because of
the defendant’s other criminal conduct. For this reason, the de-
fendant’s prior criminal convictions also may be used to impose a
harsher sentence.”). Because using McCary’s prior violent felony
convictions to enhance his sentence didn’t violate his double jeop-
ardy rights, the district court didn’t err, let alone plainly err.
                         CONCLUSION

       Binding precedent forecloses McCary’s arguments that his
1986 conviction for robbery and 1998 and 2002 convictions for re-
sisting an officer with violence weren’t violent felonies under the
Act and that the enhancement based on his prior convictions vio-
lated his double jeopardy rights. Thus, we affirm his sentence un-
der the Act.
      AFFIRMED.